McCLELLAN,C. J.
We entertain no doubt but that the sheriff, with or without an order of the convict agent of Pike county, had authority to arrest McQueen as an escaped convict, and deliver him to the hirer of county convicts through said agent or otherwise. Of course, the duty of prompt action was upon the sheriff to make 'such delivery; 'but it need not have been made upon the instant of rearrest, or the day. A reasonable time was to be allowed, and meantime the convict might be incarcerated by the sheriff in the county jail. Such reasonable time is defined in the decisions of this court. The petition for habeas corpus was presented to the judge below and the writ was issued on March 1, 1901. It does not appear by the petition or the return or the evidence when the convict ivas rearrested. It may well be, and to support the order refusing to discharge the prisoner we will, presume, that the rearrest was made so recently before the issuance and service of the writ as that there had been no reasonable time or opportunity for the sheriff to redeliver the prisoner to the hirer of the county convicts. Hence our conclusion, that on the case presented the petitioner was rightfully held by the sheriff, and was not entitled to his discharge.
Affirmed.